DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-10, 20-23) in the reply filed on 3/8/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maede et al. (Japanese Patent Document No.: JP 2014217250 A).
For claim 1, Maede et al. disclose the claimed invention comprising: a thermoelectric generator unit (see figures 9, 13) comprising thermoelectric couples (reference numerals 261, 281), the couples for connection across a temperature gradient (ΔT, see figure 9) brought about by different thermal properties of dissimilar materials (low temperature heat sink 38, high temperature heat exchanger 40, see figure 9); the device configured with feed forward control (reference numeral 48) of said thermoelectric generator unit and feed back control (reference numeral 58 with feed back signal FB, figure 13) of said thermoelectric generator unit (see figure 13).  
For claim 2, the feed forward control of Maede et al. (reference numeral 48) can be considered steady state (see figure 13), i.e. the feed forward control is based on a steady state model.  
For claim 3, Maede et al. disclose the voltage being controlled by the circuitry of the device (see English translation of Maede et al., Detailed Description, paragraphs [0069-0070], also see figures 13, 14), i.e. said feed forward and feedback control is configured to govern a current voltage characteristic of said array during a course of power generation.  
For claim 4, Maede et al. disclose an energy storage unit (reference numeral 90, see figure 20), i.e. an energy storage unit configured to accumulate energy, thereby to allow powering of devices requiring short bursts of high power.  
For claim 5, Maede et al. already disclose the elements of the thermoelectric generator elements (see figure 9), i.e. said at least one unit comprises a plurality of 
For claim 6, Maede et al. disclose having corrections for the controller (see English translation of Maede et al., Detailed Description, paragraphs [0056-0059, 0074]), i.e. said controller is configured to correct for variations in internal resistance in said generator and provide impedance matching for a load.  
For claim 8, the elements of the thermoelectric generator unit as disclosed in Maede et al. (see figure 9) can be considered static where the feef forward and feed back signals provide corrections, i.e. said feed forward control is based on a static model and said feed back control corrects for errors in said static model based on system dynamics.  
For claim 9, Maede et al. already disclose the different thermal properties of dissimilar materials (low temperature heat sink 38, high temperature heat exchanger 40, see figure 9), i.e. when fitted between two locations having different thermal properties, thereby to extract energy from a source acting on said two locations.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maede et al. as applied to claims 1 and 9 above, and further in view of Whalen et al. (“Thermoelectric energy harvesting from diurnal heat flow in the upper soil layer”, Energy Conversion and Management, pp. 397-402).
For claim 7, Maede et al. disclose the claimed invention including the connection between two bodies of different material (low temperature heat sink 38, high temperature heat exchanger 40, see figure 9), but do not specifically disclose said feedforward and feedback combining to provide generation over both halves of a diurnal cycle.  Providing voltage and output for the diurnal cycle is known in the art as exhibited by Whalen et al. which disclose the thermal gradient process for day and night (see paragraph under heading “2. Operation” of Whalen et al.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the output for the diurnal cycle as disclosed by Whalen et al. for the feedforward and feedback of Maede et al. for predictably providing the desirable configuration for facilitating the proper functioning of the device.  
For claim 10, Maede et al. disclose the claimed invention except for said source being a diurnal source, reversing direction over a diurnal cycle and said device is controllable to extract energy over both parts of said cycle.  Having a diurnal source is known in the art as exhibited by Whalen et al. (see paragraph under heading “2. Operation” of Whalen et al.) which disclose the extraction of energy for day and night.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the diurnal source as disclosed by Whalen et al. for 
For claim 20, Maede et al. disclose the claimed invention comprising: attaching to said autonomous device a TEG unit (reference numeral 10, see figures 9, 13; TEG unit being applied to device such as mobile device, see English translation of Maede et al., Detailed Description, paragraph [0120]); arranging said TEG unit across a temperature gradient (ΔT, see figure 9); using at least one of feed forward (reference numeral 48) and feed back (reference numeral 58 with feed back signal FB, figure 13) control to produce an electrical output for said autonomous device (see figures 9, 13).  Maede et al. however do not specifically disclose the production of an electrical output for said autonomous device being based on said temperature gradient over both parts of a diurnal cycle.  
Providing voltage and output for the diurnal cycle is known in the art as exhibited by Whalen et al. which disclose the thermal gradient process for day and night (see paragraph under heading “2. Operation” of Whalen et al.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the output based on said temperature gradient over both parts of a diurnal cycle as disclosed by Whalen et al. for the feedforward and feedback of Maede et al. for predictably providing the desirable configuration for facilitating the proper functioning of the device.  
For claim 21, Maede et al. already disclose the combination of feed forward (reference numeral 48) and feed back (reference numeral 58 with feed back signal FB) control (see figure 13), i.e. combining said feed forward and feed back control to 
For claim 22, Maede et al. disclose the controlling of voltage signals based on temperature change (see English translation of Maede et al., Detailed Description, paragraph [0067]), i.e. said combining comprises: detecting a reversal in said temperature gradient; reconfiguring components of said feed forward control; and correcting said components using said feed back control.  
For claim 23, Maede et al. disclose the obtaining of the maximum power (see English translation of Maede et al., Detailed Description, paragraph [0067]), i.e. using said at least one of feed forward and feed back control to carry out maximum power point tracking.  






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of thermoelectric configurations: EP 3093895 A1 (NAKANUMA T), US 20090293929 A1 (Leonov; Vladimir), US 20080314429 A1 (Leonov; Vladimir), US 20030192582 A1 (Guevara, Hector), US 20160380174 A1 (GHOSHAL; Uttam), US 9478723 B2 (Fowler; Nicholas F. .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ALEX W MOK/Primary Examiner, Art Unit 2834